DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement, the amendments to the claims and applicant arguments/remarks, filed on 07/22/2022, is acknowledged.  
Applicant has elected without traverse the invention of Group II, claims 20-21, drawn to a controlled-release drug depot comprising: a) a polymer matrix comprising one or more therapeutic drugs; and b) a coating layer on an outer surface of the polymer matrix; wherein the one or more therapeutic drugs are released over period of time of at least one week, and wherein the release rate approximates zero order kinetics.  
Claims 21-40 are pending in this action.  Claims 1-20 have been cancelled.  New claims 22-40 have been added.  No new matter was added.  Claims 21-40 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application claims benefit of provisional U.S. Application No. 62/670,766, filed May 12, 2018, and U.S. Application No. 62/714,383, filed August 3, 2018, 2018.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (46 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The specification comprises typographic errors, e.g., Latanoprost, Travoprost, PARYLENE (e.g., Para. 013-015, 090, 094, 097-099) that need to be corrected to latanoprost, travoprost, parylene, respectively.  Appropriate correction is required.
The use of the trademarks/trade names has been noted in this application (Para. 050, 055, 070, 075, 077, 081-083, 090).  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.
The specification comprises references on a publication (e.g., Para. 056, 070).  The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(g).  

Information Disclosure Statement
The information disclosure statements, filed on 11/25/2019 and 12/10/2021, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claims 24, 26, 29, 32-33 are objected to because of the following informalities:  
Claim 24 recites the limitation “in an amount of 1% to 25%” that should be corrected to “in an amount of from 1% to 25%” for clarity”.  Similar is applied to claims 29.
Claim 26 comprises the typographic error “according to Claim 25” that needs to be corrected to “according to claim 25”.  Similar is applied to claim 33.  
Claim 32 comprises the typographic error “the coating layer composes of a metallic material” that needs to be corrected to “the coating layer composed of a metallic material”.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation “release rate approximates zero order kinetics” that is unclear.  The term “approximate” is considered to be a relative terms, which renders the claim indefinite.  This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Similar is applied to claims 39, 40.  Clarification is required.  
Claim 22 recites the limitation “polymer matrix material includes a polyurethane polymer, hydrocarbon polymer, polyacrylic ester polymer, or silicone polymer” that is not reasonably clear, because alternatives that can be included into a polymer matrix are not clearly delineated.  This limitation was interpreted as best understood as “polymer matrix material is selected from the group consisting of a polyurethane polymer, hydrocarbon polymer, polyacrylic ester polymer, and silicone polymer”.  Clarification is required.   
Claim 32 (dependent on claims 30 and 21) recites the limitations “the coating layer composed of an impermeable polymer” and/or “the coating layer composed of a metallic material”.  Claims 30 and 21, however, do not include or identified the role/use of “a coating layer composed of an impermeable polymer” and/or a “coating layer composed of a metallic material". Thus, there is insufficient antecedent basis for these limitations in the claim.  Therefore, the metes and bounds of the claim are not reasonably clear.  Clarification is required. 
Claim 33 recites the limitation “the impermeable polymer include a poly(p-xylylene) polymer” that is unclear.  In the present case, it is unclear if said claim discloses the use of poly(p-xylylene) polymer, OR a block copolymer comprising poly(p-xylylene) block, OR a mixture comprising a poly(p-xylylene) polymer.  Clarification is required. 
Claims 23-31, 34-38 are rejected as being dependent on rejected independent claim 21 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, US 2015/0342894, in view of Forsell, US 2006/0111791 (cited in IDS), Nangia et al., US 2008/0311191 (hereinafter recited as Nangia).
Anderson teaches drug delivery systems configured to exhibit zero-order or near-zero-order release of the drugs, and wherein said drug delivery systems include a polymeric inner matrix having a drug dispersed therein and a polymeric outer layer(s) disposed at least partially around the inner matrix (Claim 1; Title; Abstract; Para. 0002, 0027, 0028 as applied to claim 21).  To this point, Anderson teaches (Para. 0043) that the outer layer can be at least partially disposed around/over the inner matrix, e.g. the inner matrix may be covered by the outer layer everywhere except at one or more portions of the matrix, thereby confining release of the drug to a relatively small area and, thus, allowing for extended release of the drug over extended periods of time, e.g., days, months, etc. (i.e., one or more openings; Para. 0043).  Anderson teaches that said drug delivery system that may include (i) occluded/coated/closed portions, and (ii) an non-occluded/uncoated/open portion of the inner matrix that are free of the outer layer (i.e., opening; Para. 0043 as applied to claims 21, 39, 40).
Anderson teaches that the polymer inner matrix may include such polymers as polyurethanes, polysiloxanes (silicones), hydrocarbon polymers such as polyisobutylene, polyisoprene, etc. (Para. 0030 as applied to 22). 
Anderson teaches that said drug delivery systems may include upto 10 g of the drug and provide examples of the polymer matrix comprising 11.8 wt% of the active agent (here as usnic acid; Para. 0024, 084 as applied to claims 23, 24).   
Anderson teaches that said polymeric outer layer can be substantially impermeably to the active compounds (Para. 0017, 0018, 0047 as applied to claims 25).
Anderson further teaches that said drug delivery system may further comprise at least one coating disposed on an exterior surface of the polymeric outer layer (Claim 10; Para. 0027 as applied to claim 29, 30). 
Anderson does not teach the use of a coating layer composed of poly(p-xylylene) as an impermeable polymer (claims 26, 33), and/or a coating comprising a metallic material (claims 27, 28, 31-32, 34).  
Forsell teaches an implant for use inside of human body, wherein said implant comprises a base material (e.g., silicon, polyurethane) having surfaces exposed to aggressive body cells, when implanted in the human body (Abstract; Para.0009).  To this point, Forsell teaches the use of cell barrier coating, e.g., comprising poly-para-xylylene polymer or titanium that is coated on the surfaces of the base material to prevent body cells from breaking down the base material (Abstract; Para. 0007; 0022).  Forsell specifically teaches the use of impermeable coating comprising poly-para-xylylene polymer (Claims 19-20; Para. 0011) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize barrier coatings comprising poly-para-xylylene polymer or titanium as taught by Forsell preparing drug delivery systems as taught by Anderson, because Forsell teaches that said approach allows controlling/minimizing breaking down the base material in vivo.  One would do so with expectation of beneficial results, because said approach would allow preventing unintended release of a drug from the polymer matrix comprising said drug and a base material.
Anderson also does teach openings comprising pores (claim 35, 36), and/or drug delivery systems comprising depot channels (claims 37, 38).  
Nangia teaches drug delivery systems (e.g., multi-layered tablets) with controllable drug release rate, e.g., providing zero order kinetics (Abstract, Para. 0109, 0110, 0115, 0123, 0179).  To this point, Nangia teaches the use of drug delivery systems that include (i) an inner reservoir comprising the drug; (ii) a 1st coating layer impermeable to the passage of the drug and covering at least a portion of the inner reservoir, and wherein at least a portion of the inner reservoir is not coated with the 1st coating layer (e.g., there are one or more pores in the 1st coating layer); and (ii) a 2nd coating layer permeable to the passage of the drug, wherein the 2nd coating layer covers the 1st coating layer and the uncoated portion of the inner reservoir (Para. 0103, 0176).  Nangia also teaches that one can use delivery systems/multi layers tablets including a cavity through all or part of the delivery system/tablet, wherein said cavity extends through the delivery system/tablet and creates a channel open at both ends, and wherein said delivery system/tablets can be coated on all or selected surfaces (Para. 0170).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a coating approach and/or depot channels as taught by Nanjia, preparing drug delivery systems as taught by Anderson and Forsell, One would do so with expectation of beneficial results, because Nanjia teaches that said approach can be used for providing desired drug release profile, e.g., zero-order controlled drug release kinetics.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2006/0110428 (cited in IDS) - teaches a controlled/sustained release drug delivery device/system comprising: (i) a polymer matrix comprising a bioactive agent and such polymers as polyurethanes, silicones, polyesters, acrylic polymers (Para. 0097, 0249); and (ii) a coating layer on an outer surface of said polymer matrix (Para. 0136); and wherein the bioactive agent is released through small openings by pseudo zero order release kinetics (Para. 0243) for period of time from 1 month to 20 years (Para. 0243).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 19 of copending Application No. 17/118,492. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows:  A drug delivery device comprising: and a polymer matrix comprising one or more drug depots having one or more therapeutic drugs, the polymer layer optionally having openings; wherein the one or more therapeutic drugs are released over period of time of at least one week and wherein the release rate approximates zero order kinetics. 
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615